El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Eloy Rivera fuá condenado por la Corte de Distrito de San Juan el 3 de mayo último a pagar cincuenta dólares de multa como autor de una infracción a la sección 25 del título segundo de la Ley Nacional de Prohibición. No con-forme, apeló. La transcripción de los autos, que no incluye la prueba practicada, quedó radicada en esta Corte Su-prema el 13 de junio siguiente. Se señaló la vista del re-curso para el 26 de julio y no habiendo el apelante archi-vado su alegato ni comparecido el día de la vista, el recurso fué desestimado quedando firme la sentencia apelada.
Así las cosas, el primero de agosto último el apelante pidió a esta corte que dejara sin efecto la desestimación y oyera y resolviera el caso en su fondo porque su falta de gestión se debió a que siendo dos los abogados que lo re-presentaban y habiendo recibido la notificación de la radi-cación de los autos el abogado que en realidad de verdad no era el encargado de preparar el alegato, el que tenía a su cargo la gestión no lo hizo en tiempo. Se expresa ade-más en la moción que está envuelto en el recurso un error fundamental, haciéndose referencia al alegato archivado también después de desestimado el recurso.
La causa aducida no es bastante. El escrito de apela-ción aparece firmado por “Dubón & Ochoteco,” o sea, una. firma de letrados, y a esa firma se dirigió la notificación. Es el deber de los abogados del apelante enterarse por ellos mismos de la radicación y tramitación de los recursos que interponen a nombre de sus clientes. La práctica de no-tificar todos los trámites en esta Corte Suprema se ha se-guido en beneficio de los abogados pero no es algo que esté impuesto por la ley.
Sin embargo, siguiendo la norma establecida de hacer todo lo posible por conocer en su fondo los recursos inter-puestos en causas criminales, nos inclinaríamos a declarar *461con lugar la moción si estuviéramos convencidos de que al-gún derecho substancial del acusado había sido violado cla-ramente.
La única cuestión que se levanta en el alegato es que la acusación no imputa un hecho constitutivo del delito por el cual fué castigado el acusado porque no expresa que las bebidas fabricadas y poseídas por él eran intoxicantes y propias para beber, citando la obra de McFadden on Prohibition, página 526, y el caso del Pueblo v. Muñoz, 35 D.P.R. 36.
No se trata de una acusación formulada por un fiscal, sino de una denuncia presentada por un guardia de la Po-licía Insular. En ella se dice que el acusado “. . . tenía en su posesión, como dueño, un aparato o alambique, que se usa y se estaba usando, allí y entonces, para la fabricación de ron, clandestinamente, siendo sorprendido en los momen-tos en que manipulaba dicho aparato, el cual ya había des-tilado como tres litros de ron. ...” Y ello es, dadas las circunstancias, a nuestro juicio, suficiente.
Es cierto que en la obra de McFadden invocada se cita él caso de U. S. v. Boasberg, 283 Fed. 305, en el que se re-solvió que una acusación bajo la Ley Nacional de Prohibi-ción por imputar el poseer ciertos licores que se describían en la misma pero en la que no se alegaba que dichos licores eran intoxicantes, no imputaba un delito, pero también lo es que la jurisprudencia ha resuelto que “Cuando en la acusación se menciona la clase determinada de licores que se ha vendido, poseído o fabricado, debe alegarse además que esta bebida era intoxicante, espirituosa o en alguna otra forma de acuerdo con el estatuto, a menos que la be-bida mencionada sea un licor intoxicante de cuyas propie-dades el tribunal toma conocimiento judicial.” 33 C. J. pág. 721, y casos citados. “Se ha establecido como regla general de derecho que no es necesario alegar la naturaleza intoxicante de un licor que se dice ha sido vendido ilegal-*462mente, cuando se trata de una bebida de cuya naturaleza intoxicante el tribunal toma conocimiento judicial, y que, por otra parte, si no se toma conocimiento judicial de tal becbo, debe hacerse tal alegación, a menos que la bebida que se supone ha sido vendida cae dentro de la clasificación estatutoria de bebidas, o si el estatuto la menciona especí-ficamente, ya sea al declarar cuáles son los licores intoxi-cantes o qué bebidas determinadas no pueden ser vendidas, correspondiendo esta regla con el punto de vista general-mente sustentado en relación con la necesidad de probar la naturaleza intoxicante del licor.” 15 R.C.L. pág. 386, y ca-sos citados.
Y como lo que en la denuncia se alega que el acusado fabricaba y poseía era ron y se ha resuelto que las cortes tomarán conocimiento judicial de que el ron es un licor in-toxicante (35 C. J. 497 y casos citados en la nota 81), no era necesario alegar la 'condición de intoxicante del licor fabricado y poseído por el acusado.
En cuanto a la jurisprudencia sentada por esta corte en el caso de El Pueblo v. Miñoz, supra, en nada favorece al acusado. Al contrario. El párrafo citado de dicha opinión por el propio acusado en su alegato es el siguiente:
“En el caso de U. S. vs. Dowling, la corte dijo que la enmienda no autorizaba al Congreso a legislar de tal modo que prohíba la simple posesión intraestado de licores embriagantes, y que las palabras ‘para fines de bebida’ eran tan claras e importantes como cuales-quiera otras de la enmienda, pero que el Congreso tenía efectiva-mente la facultad de prohibir la posesión para los fines denunciados. La corte dijo: ‘La posesión es legal a menos que esté acompañada de la “fabricación,” “venta,” o “transportación” o “importación” o “exportación” ilegal.’ ”
Y aquí el elemento de fabricación acompaña al de po-sesión.

Por virtud de iodo lo expuesto debe declararse sin lugar la moción del acusado.